Order and judgment, Supreme Court, New York County, both entered March 16, 1977, granting summary judgment to the defendant Sami Bsat, unanimously reversed, on the law, to the extent appealed from, with one bill of $60 costs and disbursements to appellants. The record before us discloses substantial issues of fact concerning defendant’s status as a holder in due course. Among the factual issues presented, bearing directly on the defendant’s status, are whether or not the defendant took the instruments: (1) for value; (2) in good faith; and (3) without notice that they were overdue or had been dishonored or of any defense against or a claim to them on the part of any person. (Uniform Commercial Code, § 3-302, subd [1]; § 3-303.) These checks are among a series of similar checks the status of which has been adjudicated by us in Morgan Guar. Trust Co. v Swiss Corp. for Canadian Invs. (60 AD2d 799). Concur—Murphy, P. J., Lupiano, Lane, Markewich and Sandler, JJ.